Citation Nr: 0530974
Decision Date: 11/17/05	Archive Date: 03/02/06

DOCKET NO. 04-05 182                        DATE NOV 17 2005

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from July 1940 to October 1945, and service in the Air National Guard, from October 1950 to February 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). .

In July 2005, the veteran participated in a hearing conducted at the RO by the undersigned Veterans Law Judge. At the hearing it was determined that the veteran's case was eligible for consideration of advancement on the Board's docket. By letter dated in October 2005, the Board ruled favorably on the motion to advance this case on the docket. See 38 C.F.R. § 20.900(c) (2005).

The December 2002 rating decision, in addition to denying service connection for bilateral hearing loss, also denied service connection for tinnitus. Service connection for tinnitus was not referenced in the veteran's May 2003 notice of disagreement, and it was not included in the November 2003 Statement of the Case. The veteran included the issue in his substantive appeal, and was informed that he must perfect his appeal on the issue in a Supplemental Statement of the Case issued in August 2004. A response was not forthcoming. As a result, the issue of service connection for tinnitus is not before the Board.

FINDING OF FACT

Current competent medical evidence of a bilateral hearing loss disability is not shown. .

- 2 



CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during the veteran's active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran adamantly asserts that service connection is warranted for bilateral hearing loss that is related to acoustic trauma that he sustained during World War II, as a member of an artillery battalion, and as an aircraft mechanic during Air National Guard service from 1950 to 1952. He specifies exposure to rock blasting, artillery fire and bombing, and heavy equipment and jet engine noise during his periods of service.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted on the basis of a post-service initial diagnosis of a disease, when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." 38 C.F.R. § 3.303. Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385.

- 3 



Service administrative records confirm that the veteran served in the Pacific and European theaters during World War II, with an occupational specialty as an automotive mechanic. He was also assigned to an Air Force Fighter Squadron in October 1950.

The veteran's service medical records contain no reference to complaints, findings or treatment for hearing problems or hearing loss. The discharge physical examination report, dated in October 1945, shows no abnormalities concerning the veteran's hearing, and hearing testing was listed as 15/15, bilaterally. Medical records from his period of service in the Air National Guard are unavailable, apparently destroyed by fire.

There are no pertinent interim medical findings until a January 2004 VA medical examination. At that time, the veteran complained of being "hard of hearing." The medical assessment was: Hard of hearing and the patient requests hearing aids. At an April 2004 audiological examination it was indicated that puretone thresholds were elevated compared to speech thresholds, though results were the same compared to previous audiological testing in 2002. It was stated that the veteran had complained that his hearing had worsened, and in light of the discrepancies, another examination by another audiologist was recommended. A diagnosis regarding hearing loss was not offered.

In a July 2004 VA audiological examination report, it was indicated that the examination conducted, failed to obtain accurate thresholds and that the thresholds obtained were not consistent with speech recognition scores and pure tone thresholds. The examiner noted that the veteran had been evaluated three times to obtain thresholds, and that they were unobtainable, as were consistent results. The examination report was devoid of a diagnosis regarding the veteran's complaints of hearing loss.

In order to establish service connection for a claimed disorder, the following must be present: Medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or

- 4



injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the lack of medical evidence of hearing loss in service or within one year after service, in this appeal a review of the record shows that it is devoid of any competent medical evidence of a current bilateral hearing loss disability, a necessary component to establish service connection. See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). In essence, a necessary factor in this claim is a current bilateral hearing loss disability or diagnosis, and in the absence of such the appeal cannot prevail.

The Board has considered the veteran's lay statements, including testimony given at the July 2005 personal hearing. The Board points though that while a lay person is competent to testify as to observable symptoms, a lay person is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent. See Falzone v. Brown, 8 Vet. App. 398,403 (1995); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board concludes that in the absence of a current medical disability, the weight of the evidence is against the veteran's claim. Service connection for bilateral hearing loss is not warranted.

II. Duties to Notify and Assist

On November 9,2000, the President of the United States signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5l03A, 5107 (West 2002). This legislation provides, among other things, for notice and assistance to claimants under certain circumstances. VA has issued final rules to amend adjudication

- 5 



regulations to implement the provisions of VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The RO afforded the veteran notice and assistance under the VCAA in November 2002, which is prior to the December 2002 rating denial of the claim on appeal. The veteran was also afforded VCAA notice in the November 2003 Statement of the Case, and in a December 2003 letter from the RO. In this regard, the Board is certain that adequate notice requirements of the VCAA have been provided in compliance with VA statutory obligations considered in Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding the veteran's claim on appeal, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations pursuant to the VCAA. The veteran's World War II service medical records are of record, as are VA clinical records. The veteran's service medical records for his period of service in the Air National Guard were apparently destroyed by fire at the National Personnel Records Center (NPRC) fire in 1973. Requested information from the veteran to obtain any other available records has not been forthcoming. In addition to the foregoing, VA has afforded the veteran the multiple opportunities for medical examination of his claimed bilateral hearing loss. With respect to providing assistance to the veteran it is also noted that he has been notified of the applicable laws and regulations which set forth the criteria for service connection. The discussions in the rating decisions and statements of the cases have informed the veteran of the information and evidence necessary to warrant entitlement to the benefit sought. Further, at his hearing before the undersigned in July 2005, the veteran was informed that what was lacking in his appeal was medical evidence that he had hearing loss. The veteran was also afforded an additional opportunity to secure such evidence. The Board finds that VA has made all reasonable efforts to assist the veteran in the development of his claim and has notified him of the information and evidence necessary to substantiate the claim.

- 6 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

- 7 




